Title: To Thomas Jefferson from Stephen Southall, enclosing Order, [16? February 1781]
From: Southall, Stephen,Jefferson, Thomas
To: Jefferson, Thomas


Without place or date [16? Feb. 1781]. Has settled with several persons whose wagons were employed in Continental service “at the Price then allowed by the Continent which did not exceed twenty pounds, and on the Presumption of the Enclosed Order from you I did in some measure promise them the same pay as was allowed by this state.” Having given certificates to these people for the deficiency of their pay, Southall now finds that Mr. [Duncan] Rose has denied payment and “told the bearers if I did not Answer the payment for them to Bring suit against me.” Wishes instructions. Enclosure: “Let the Q Master settle with these people at as low a hire as will give them tolerable satisfaction and if it is disallowed by Congress, this state will indemnify him, by paying the difference between what he shall be allowed by Congress and what he shall have Actually paid under his direction. (A Copy) Th Jefferson.”
